Title: John Wentworth to Joshua Loring Jr., 10 April 1769
From: Wentworth, John
To: Loring, Joshua Jr.


       
        Portsmouth 10th April 1769
        Sir
       
       Inclosed are informations against sundry Tresspassers upon the King’s woods, in the (late called) Province of Main. Which I request you will immediately in my name enter Complaint of, before the Honorable Robert Auchmuty Esq. and pray that process may immediately issue thereon, for recovery of the penalty. The Trees were not seized mentioned in the information No. 5, As the offenders by violence and menaces rendered it too dangerous for any single Officer to perform, but I am determined in May next to go myself and convince them that Threats and wicked Intents are not enough to prevent any service being done; that is committed to my care. Whatever may be the Event, I will assuredly attempt and persevere in my duty. As Mr. Sewall is now (I am glad for him) constituted Judge, I am at a Loss who to direct to as Advocate, If he does not still act, I desire you’d employ John Adams Esq. in my behalf to prosecute and aid and advise in these suits. He was my Cotemporary at Cambridge, and will I dare say oblige me by his greatest care and assiduity herein, which I hope will give me opportunity to convince him that our Friendship long since commenced is still the object of my pleasing respect. I wou’d observe to you, That these People, Vizt. Ross, Ross, Denning and particularly Thompson, have thus, trespassed in open avowed defiance and contempt of the Law, publickly declaring they have done it, will persist, and that no Officer shall come among them; it is therefore necessary that a trusty, resolute and experienced Marshal be entrusted by the Court, to execute these Precepts. If they fail then adieu to all public reservations to the Crown, or private property of individuals. I therefore hope they’l be properly supported by the Sheriffs and other civil officers—it is too important to bear even a thought of disappointment, in bringing them to legal trial. I am resolv’d to carry this prosecution to effect, Mr. Adams will therefore be pleased to pursue the exact rules of the Law, and on our side I’le promise him the most steady and vigorous support. Hitherto I have not been able to collect the additions to the names complain’d against, but am daily expecting them; these will be sufficient I presume to ground the respective process, and I shall be glad Mr. Adams will write me what further will be requisite to support our Complaints and informations. By the next post I shall send some further Evidence. I have this day wrote to the Judge on this subject, requesting to you, all necessary and legal Assistance. I beg you’d lose no time in these matters, for they are of the greatest consequence to the preservation of the Woods.
       Have you yet heard any thing further from Albany of Colo. Bs. supposed tresspasses? We will now make a thorough business of reformation by the Vigor of Law, since these and these only are no other ways to be reclaim’d.
       I am exceedingly oblig’d by your good Father’s interest to get the Young man discharg’d, it has made a Family very happy here. If this favor was asked in my name of Commodore Hood, I beg He would be so kind to make my most respectful acknowledgments for his politeness, which I shall at all times rejoice to retaliate. I was uncertain, therefore cou’d not mention anything about it, in a Letter I’ve lately had occasion to write to Commodore Hood.
       My best regards attend your good Parents. I suppose your Father is quite a Farmer and you a Gardener—happy life indeed—and if completely so, long may it be continued to you. Pray be so good to make my Respects to Mr. Adams, I fear myself indebted to him a Letter from Worcester, but hope soon to repay him—better late than never.
       
        I am with great esteem my dear Sir, your very sincere friend and most hble servt.,
        Wentworth
       
       
        PS. Present the Lawyer rather a generous fee, I’le reimburse.
       
      